                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00566-GPG

BRUCE ALLEN DOUCETTE,

       Applicant,

v.

BARRY GOODRICH, Warden,

       Respondent.


     ORDER DIRECTING APPLICANT TO FILE SECOND AMENDED APPLICATION


       Applicant Bruce Allen Doucette is incarcerated at the Crowley County

Correctional Facility in Olney Springs, Colorado. This habeas corpus action

commenced and the filing fee was paid on February 26, 2019 (ECF No. 1) 1. After entry

of Court Orders directing that Applicant must sign his own pleadings and cannot be

represented by a non-attorney (ECF Nos. 3, 7), on April 11, 2019, Applicant filed an

Amended Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 (ECF No. 12),

which is the operative pleading.

       In the Amended Petition, which is not on this Court’s current approved form, it

appears that Applicant challenges the constitutionality of his conviction because he was

denied the assistance of counsel. (See ECF No. 12). In an attached “Memorandum,”

Applicant alleges he was tried before a jury on February 27, 2018, without the

assistance of counsel, despite his request for representation. (See ECF No. 12-1 at 2).


1
  “(ECF No. 1)” is an example of the convention the court uses to identify the docket number
assigned to a specific paper by the court’s case management and electronic filing system
(CM/ECF). The court uses this convention throughout its orders.
                                               1
Thus, Applicant alleges his imprisonment is unconstitutional. (Id. at 8).

       The Court must construe Applicant’s filings liberally because he is a pro se

litigant. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). However, the Court should not act as a pro se litigant=s

advocate. See Hall, 935 F.2d at 1110. For the reasons stated herein, the Court

directs Applicant to file a Second Amended Application on the current Court-approved

form that complies with the principles set forth below.

       The Amended Application fails to comply with the pleading requirements of Rule

8 of the Federal Rules of Civil Procedure. The Federal Rules of Civil Procedure apply

to applications for habeas corpus relief. See Fed. R. Civ. P. 81(a)(4); Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 269 (1978); Ewing v. Rodgers, 826 F.2d

967, 969-70 (10th Cir. 1987). Pursuant to Fed. R. Civ. P. 8(a), a pleading “shall

contain (1) a short and plain statement of the basis for the court’s jurisdiction, . . . (2) a

short and plain statement of the claim showing that the pleader is entitled to relief, and

(3) a demand for the relief sought.” Fed. R. Civ. P. 8(d)(1) provides that “[e]ach

allegation must be simple, concise, and direct.” Taken together, Rules 8(a) and (d)(1)

underscore the emphasis placed on clarity and brevity by the federal pleading rules.

Prolix, vague, or unintelligible pleadings violate the requirements of Rule 8.

       Because Applicant alleges that his state criminal conviction and sentence are

unconstitutional and his imprisonment unlawful, it appears that Applicant seeks relief

under 28 U.S.C. § 2254, not § 2241. “[T]he essence of habeas corpus is an attack by

a person in custody upon the legality of that custody, and . . . the traditional function of

the writ is to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475,


                                               2
484 (1973). “Petitions under § 2241 are used to attack the execution of a sentence, . .

. [while] § 2254 habeas and § 2255 proceedings, . . . are used to collaterally attack the

validity of a conviction and sentence.” McIntosh v. United States Parole Comm’n, 115

F.3d 809, 811 (10th Cir. 1997); see also Palma-Salazar v. Davis, 677 F.3d 1031, 1035

(10th Cir. 2012) (discussing distinction between habeas corpus claims pursuant to §

2241 and conditions of confinement claims raised in civil rights actions). Thus, if

Applicant challenges the legality of a state conviction, he must submit an Application for

a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254. Montez v. McKinna, 208 F.3d

862, 865 (10th Cir. 2000) (“If construed as a § 2254 petition, the action should have

been filed in the district in which [applicant] was convicted and sentenced . . .”).

       Habeas corpus relief is warranted only if Applicant “is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Pursuant to Rules 2(c)(1) and 2(c)(2) of the Rules Governing Section 2254 Cases in the

United States District Courts, Applicant must identify the federal constitutional right

allegedly violated in each claim he is asserting and he must provide the relevant factual

allegations from his situation in support of each asserted claim. Habeas corpus rules

are more demanding than the rules applicable to ordinary civil actions, which require

only notice pleading. See Mayle v. Felix, 545 U.S. 644, 655 (2005). “A prime purpose

of Rule 2(c)’s demand that habeas [applicants] plead with particularity is to assist the

district court in determining whether the State should be ordered to ‘show cause why

the writ should not be granted.’” Id. at 656 (quoting 28 U.S.C. § 2243). Naked

allegations of constitutional violations are not cognizable in a habeas corpus action. See

Ruark v. Gunter, 958 F.2d 318, 319 (10th Cir. 1992) (per curiam). The only proper


                                              3
relief in a habeas corpus action is immediate or speedier release from custody. See id.

at 500 (in a writ of habeas corpus, the applicant seeks a determination that he is entitled

to immediate release or a speedier release from imprisonment).

       In the Second Amended Application, Applicant must use the current Court-

approved form, and he must identify the specific federal constitutional claims he

is asserting, provide specific factual allegations in support of each asserted

claim, and set forth a coherent request for relief. Applicant must set forth his

claims and allegations in one document, and he must complete all sections of the

form Application.

       The Court warns Applicant that, pursuant to 28 U.S.C. § 2254(b)(1), an

application for a writ of habeas corpus may not be granted unless it appears that the

applicant has exhausted state remedies or that no adequate state remedies are

available or effective to protect the applicant’s rights. Dever v. Kan. State Penitentiary,

36 F.3d 1531, 1534 (10th Cir. 1994). The exhaustion requirement is satisfied once the

federal claim has been fairly presented to the state courts. See Castille v. Peoples,

489 U.S. 346, 351 (1989). Fair presentation requires that the federal issue be

presented properly “to the highest state court, either by direct review of the conviction or

in a postconviction attack.” Dever, 36 F.3d at 1534.

       Accordingly, it is

       ORDERED that within thirty (30) days from the date of this Order, Applicant

must file a Second Amended Application that complies with this Order. It is

       FURTHER ORDERED that Applicant must obtain and utilize the current

Court-approved form Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. §


                                             4
2254 (with the assistance of his case manager or the facility=s legal assistant), along

with the applicable instructions, at www.cod.uscourts.gov. It is

       FURTHER ORDERED that if Applicant fails to file a Second Amended

Application as directed within the time allowed, the action may be dismissed without

further notice. It is

       FURTHER ORDERED that the Clerk of Court is directed to mail to Applicant,

with a copy of this Order, one blank copy of the current Court-approved form Application

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 and accompanying

instructions. It is

       FURTHER ORDERED that the Applications to Proceed in District Court Without

Prepaying Fees or Costs (Short Form) (ECF Nos. 9, 13) are DENIED as moot because

the filing fee has been paid (see ECF No. 1). It is

       FURTHER ORDERED that the requests for appointment of counsel and for an

evidentiary hearing (ECF Nos. 15, 16) are DENIED WITHOUT PREJUDICE as

premature. Applicant must comply with this Order Directing Applicant to File Second

Amended Application. It is

       FURTHER ORDERED that the Clerk of Court is directed to correct Applicant’s

inmate number on the docket to #180736.

       DATED April 12, 2019, at Grand Junction, Colorado.

                                                 BY THE COURT:

                                                  s/ Gordon P. Gallagher
                                                 United States Magistrate Judge




                                             5
